Citation Nr: 0940713	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  98-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of the left knee resulting from VA 
surgical treatment in November 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1944 
to January 1946.  
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

By decision of November 2003, the Board denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional left knee disability as a result of VA surgical 
treatment in November 1996 and June 1998.  The Veteran 
appealed the denial to the U.S. Court of Appeals for Veterans 
Claims (Court).  By January 2007 memorandum decision, the 
Court vacated the Board's November 2003 decision that denied 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, and remanded the matter to the Board for 
compliance with the instructions contained therein. 

In June 2007, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 was received after October 1, 1997.

2.  There is no medical evidence of record indicating that 
the Veteran's left knee disability was exacerbated or 
otherwise made worse by the left knee surgery that he 
underwent in November 1996 at a VA facility.

3.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's left knee disorder was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or some other incident of fault on the 
part of the  VA, or as the result of an event that was not 
reasonably foreseeable.   


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for additional disability of the left knee 
resulting from VA surgical treatment in November 1996 have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303(c), 3.361, 4.9 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants. Under the VCAA, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim. Those five elements include: 1) 
Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The original claim was initiated prior to the enactment of 
the VCAA and initially denied in a November 1999 rating 
decision.  The Veteran was sent notice letters in April 2003 
and in July 2007.  The July 2007 letter was fully compliant 
as to the required notice.  Although the notice letters sent 
in April 2003 and July 2007 were sent after the initial RO 
decision in this matter, this is not prejudicial because the 
case was readjudicated in a September 2007 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

It is noted that in the Board's June 2007 remand, the RO was 
to send the Veteran a notice letter to include the 
requirements in the Court's decision in Dingess v. Nicholson, 
as appropriate.  The Veteran was sent a notice letter in July 
2007; however he was not notified of effective dates for 
ratings and degrees of disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Although VA is required to comply 
with remand orders, it is substantial compliance, not 
absolute compliance that is required.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more that substantially complied with the 
Board's remand order").  Here, any deficiencies in VA's 
duties to notify the Veteran concerning effective date or 
degree of disability for the claim is harmless, as VA 
compensation has been denied thus rendering moot any issues 
with respect to implementing an award.  Thus a remand to 
supply notice under Dingess is not warranted.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA obtained VA medical records, private 
medical records, and the Veteran has been examined.  A 
medical opinion has secured.   Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compensation under 38 U.S.C.A. § 1151

According to 38 U.S.C.A. § 1151 (West 2002), when a Veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if the additional disability was service 
connected, i.e., in the same manner as if the additional 
disability was due to an injury or disease that he had 
incurred during his active military service.

The Board notes that the statutory criteria for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date. In the present case, the 
Veteran's request for benefits pursuant to 38 U.S.C.A. § 1151 
was received in 1999.  Thus, this claim must be decided under 
the current, post October 1, 1997, version of 38 U.S.C.A. § 
1151.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a Veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the Veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

To determine whether a  Veteran has an additional disability,  
VA compares the  Veteran's condition immediately before the  
beginning of the hospital care, medical or surgical  
treatment, examination, training and rehabilitation services,  
or compensated work therapy program upon which the claim is  
based to the  Veteran's condition after such care, treatment,  
examination, services, or program has stopped. VA considers 
each involved body part or system separately.  See 38 C.F.R.  
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish causation. See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper  
skill, error in judgment, or similar instance of fault on  
VA's part in furnishing hospital care, medical or surgical  
treatment, or examination proximately caused a  Veteran's  
additional disability or death, it must be shown that the  
hospital care, medical or surgical treatment, or examination  
caused the Veteran's additional disability or death, and VA  
failed to exercise the degree of care that would be expected  
of a reasonable health care provider; or VA furnished the  
hospital care, medical or surgical treatment, or examination  
without the Veteran's or, in appropriate cases, the Veteran's  
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.   
In determining whether an event was reasonably foreseeable,  
VA will consider whether the risk of that event was the type  
of risk that a reasonable health care provider would have  
disclosed in connection with the informed consent procedures  
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The Veteran argues that his left knee disability worsened due 
to treatment by VA that he received in November 1996.  VA 
outpatient treatment records show that in March 1996, the 
Veteran complained of knee pain especially when first getting 
up from a sitting position.  The finding was, probable 
arthritis.  He was again seen in April 1996 with a complaint 
of bilateral knee pain, greater on the left.  Examination 
showed minimal lateral instability and minimal effusion and 
crepitus.  DJD of the knee was found.  In May 1996, the 
Veteran reported the cortisone injection lasted only two 
weeks and that he now had knee pain.  He stated that he would 
like a total knee arthroplasty (TKA).   

The record shows that in November 1996, the Veteran was 
admitted to a VA facility for a total knee arthroplasty.  It 
was noted that he had a long history of left knee arthritis 
and degenerative joint disease and a long course of 
conservative therapy, including steroids, cortisone 
injections and non steroidal medication.  The left knee had 
full extension and flexion to 80 degrees.  It was indicated 
that motion was very painful.  It was reported that he did 
well postoperatively, without complication.  He was 
discharged in good condition.  He was admitted to a VA 
facility on November 26, 1996 for physical and occupational 
therapy.  VA outpatient treatment records show that the 
Veteran subsequently had complaints of knee pain and 
swelling.  In June 1998, he underwent a left knee surgery for 
arthrofibrosis.  The surgery included adhesion lysis and 
revision of the total knee replacement.  Complaints of left 
knee pain continued in 1999.  X-rays in January 1999 showed 
the total knee replacement in good position.  In May 1999, 
there was no pain with passive flexion and extension.  Range 
of motion was from 10 to 90 degrees.  

Private records show that in May 1999 the Veteran had slight 
thickening, swelling and warmth to the left knee but no 
active infection.  The Veteran was lacking at least 10 to 15 
degrees of extension and flexion was to 80-85 degrees.  It 
was noted that the knee otherwise appeared to be stable.  X-
rays showed the total knee replacement in adequate position.  
The physician noted that the Veteran has arthrofibrosis of 
his total knee which is one of the more difficult 
complications to deal with, and that the overall alignment of 
the components appeared to be adequate.  

The Veteran was examined by VA in October 2000.  He 
complained of pain and stiffness of the left knee.  
Tenderness was noted, and X-rays were reported as showing no 
evidence of prosthetic loosening or malposition.

The Veteran was examined by VA in April 2002.  It was noted 
that the claims file and service medical records were 
reviewed as well as outside records.  The Veteran's medical 
history was noted, reports of his November 1996 surgery were 
reviewed, as well as prior and subsequent medical reports, 
and the left knee was thoroughly examined.  The examiner 
opined that there was no indication that he could find that 
the left knee condition was worsened as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment or any faults made during the Veteran's treatment.  
The examiner noted that the Veteran had appropriate 
evaluation for his symptoms after surgery, and appropriate 
decision for re-operation had been made.  It was stated that 
there was no indication for any medical error occurring or 
that the Veteran's treatment was below the standard of care 
for this condition.  

In applying the criteria for the benefit sought to the  
circumstances of the case at hand, the provisions for  
compensation pursuant to 38 U.S.C.A. § 1151 first require  
evidence that additional disability was manifested after VA  
treatment was rendered.  

The record reflects that treatment records prior to November 
1996 show complaints of left knee pain and swelling with 
degenerative arthritis.  Thereafter, in June 1998, he 
underwent a left knee surgery for arthrofibrosis.  Complaints 
of left knee pain continued in 1999, and he was diagnosed 
with arthrofibrosis.  The Board may assume, for purposes of 
this decision, that there was additional disability following 
the VA treatment.  

Assuming that additional disability remains, the Board next 
examines the issue of causation of the additional disability.   
The governing statute does not authorize benefits under 38 
U.S.C.A. § 1151 on the basis that additional disability 
occurred.  Merely showing that a Veteran received care, 
treatment, or examination and that the Veteran has an 
additional disability or died does not establish cause.  38 
C.F.R. § 3.361(c)(1).  Rather, the evidence must show actual 
causation, that is, that the additional disability at issue 
was actually caused by VA treatment and was not merely 
coincident with VA treatment.  

In this case, the April 2002 VA medical examination and 
opinion specifically found that no aspect of the Veteran's VA 
care contributed to his present left knee complaints.  Thus, 
causation is not shown.   

Neither is it shown that VA exercised, or failed to exercise, 
the degree of care that would be expected of a reasonable 
health care provider, or that VA furnished treatment without 
the informed consent of the Veteran and his representative, 
or that the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable.  38 
C.F.R. §§ 3.361, 17.32 (Minor deviations from the 38 C.F.R. § 
17.32 requirements that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent).  Further, in this case, the Veteran has not alleged 
lack of consent to treatment he received.   

As to the standard of care, the April 2002 VA medical 
examination and opinion specifically found that no aspect of 
the Veteran's VA care contributed to his present left knee 
complaints.  This opinion was offered after a through review 
of the Veteran's claims file, and examination of the Veteran.  
The examiner found no improper treatment of the Veteran, and 
this finding stands uncontradicted in the record.  There is 
no medical evidence of record that demonstrates carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, or medical or surgical treatment.  And there 
is no medical evidence of record that shows that cause of the 
additional disability was not reasonably foreseeable.  It is 
noted that the above noted private examiner stated that 
arthrofibrosis is a complication of total replacement 
surgery.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include establishing a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v.  
Nicholson, 21 Vet. App. 303 (2007).

The Veteran's statements in this case are competent to 
establish his symptoms.  His testimony and written statements 
as to those symptoms is entirely credible and is generally 
consistent which the information he provided to clinicians.  
However, the Veteran, as a lay person, is not competent to 
offer an opinion as to whether his treatment was within the 
standard of care or resulted in an unforeseeable 
complication, as the standard of care and known, foreseeable 
risks are not readily observable.  



The Veteran is quite sincere in his belief that he incurred 
additional disability as a result of VA care.  However, the 
Veteran's sincere belief that is not competent medical 
evidence to establish that the proper medical standard was 
not used or that the any adverse event was an event that was 
not reasonably foreseeable.  The Board emphasizes that the 
statute, as amended by Congress prior to the Veteran's claim, 
does not authorize benefits under 38 U.S.C.A. § 1151 in the 
absence of a finding of a breach of medical care or a finding 
that the event was not reasonably foreseeable.

In this Veteran's case, compensation under 38 U.S.C.A. § 1151 
for additional disability caused by VA hospital care or 
medical or surgical treatment, is not warranted because the 
competent medical evidence of record does not demonstrate 
that the Veteran's residuals of a left knee surgery were 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or that they were 
proximately caused by an event not reasonably foreseeable.

For these reasons, the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151, for additional 
disability caused by hospital care or medical or surgical 
treatment have not been met.  The Board has considered the 
doctrine of affording the Veteran the benefit of any existing 
doubt with regard to the issue on appeal.  However, as the 
preponderance of the evidence is against the Veteran's claim 
on appeal, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this issue on that basis. 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).




ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability of the left knee resulting from VA surgical 
treatment in November 1996 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


